Fourth Court of Appeals
                               San Antonio, Texas
                                    March 29, 2019

                                  No. 04-19-00025-CR

                               Guillermo CAPETILLO,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2017CRB000381 D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER
      The court reporter’s request for an extension of time to file the reporter’s
record is GRANTED. The reporter’s record is due on April 25, 2019.

                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of March, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court